DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US Pat. Pub. No. US 2015/0261176 A1; cited in IDS filed 10/26/2020) in view of In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Moon et al. discloses a printer (Fig. 1), comprising: a main body 1 including a printing unit (imaging cartridge) 400 to print an image on a printing medium P and including an interior space to accommodate a removable developer cartridge (toner cartridge) 100 that includes a developer to be supplied to the printing unit 400; a releasing member 171, 172, 130-1 (Figs. 10B and 10C) or 181, 182, 103-2 (Figs. 16A-16C), provided in a front (emphasis added) portion (according to the position of 103, Figs. 10A and 10B) of the interior space of the main body 1, that when the developer cartridge is 100 installed in the main body 1 and is to be removed from the main body 1, is to rotate so as to move the developer cartridge 100 in a removal direction to remove the developer cartridge from the main body 1 (Figs. 10B, 10C, 11A)  and a latching portion (a push lever) 12-2, provided in a front portion of the interior space of the main body 1, that when the developer cartridge 100 is installed in the main body 1 is latched to a portion of the developer cartridge 100 so that a handle 150-1 of the developer cartridge 100 is 
Moon et al. differs from the instant claimed invention in not disclosing the releasing member being provided in a rear (emphasis added) portion of the interior space of the main body.
In re Japikse discloses a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the rearrangement of parts as taught by In re Japikse to the releasing member of Moon et al. because merely shifting the position from the front side to the rear side would not provide any unexpected result.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. in view of In re Japikse.
Moon et al. discloses a developer cartridge (toner cartridge) 100 which is installable in a printer, the developer cartridge 100 comprising: a body having a rear side and a front side (Fig. 6); a handle 150 (or 150-1), provided on the front side of the body, movable between a first position at which the handle 150 is adjacent to the front side of the body to a second position at which the handle 150 protrudes from the front side of the body (Figs. 6 and 10A); and a rocker arm 182 provided in the developer cartridge 100 to move from a third position, at which 
Moon et al. differs from the instant claimed invention in not disclosing the force being applied to the rear side of the body in a rear to front direction of the body.
In re Japikse discloses a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the rearrangement of parts as taught by In re Japikse to the force applied to the rocker arm of Moon et al. because merely shifting the position would not provide any unexpected result.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide the rocker arm of Moon et al. to the rear side of the body.  By this rearrangement, it would have been obvious that the force applied to the rocker arm is in a rear to front direction of the body.

Allowable Subject Matter
Claims 2-9 and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Other Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US Pat. Pub. No. US 2016/0357126 A1) discloses a developer cartridge comprising: a body; a handle; a rocker arm; and an elastic member.
Sato et al. (US Pat. Pub. No. US 2018/0267459 A1) discloses a process cartridge comprising: a drum cartridge; and a toner cartridge having a handle.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
July 14, 2021